FILED
                             NOT FOR PUBLICATION                            OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANK J. FERNANDEZ,                              No. 08-15118

               Plaintiff - Appellant,            D.C. No. Cv-06-00888-CRB

  v.
                                                 MEMORANDUM *
C. DAVID, M.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Frank J. Fernandez, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendants on

Fernandez’s deliberate indifference claim because he failed to raise a genuine issue

of material fact as to whether their treatment of his hemorrhoids and bacterial skin

infection disregarded a substantial risk of serious harm. See Estelle v. Gamble, 429

U.S. 97, 105-06 (1976) (plaintiff must show that the defendants intentionally

disregarded a serious medical need); Toguchi, 391 F.3d at 1058 (a difference of

medical opinion concerning treatment does not amount to deliberate indifference).

      Fernandez’s remaining contentions are unpersuasive.

      Fernandez’s pending motion, filed on August 6, 2010, is denied.

      AFFIRMED.




                                          2                                     08-15118